Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

               Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 3906883 (herein JP’883) in view of KR 20150059974 (submitted in IDS, herein KR’974).
JP’883 discloses an electric motor comprising: a stator [16]; and a rotor [10] disposed in the stator and spaced apart from the stator by a preset gap, the rotor being configured to rotate with respect to the stator, wherein the rotor comprises: a rotation shaft (see [0037]), a rotor core coupled to the rotation shaft, and a plurality of permanent magnets [19a-19b fig. 9; 20a-20b fig. 10] that are coupled to the rotor core and extend in an axial direction of the rotor, the plurality of permanent magnets defining magnetic poles along a circumferential direction of the rotor, wherein the rotor core defines: a plurality of permanent magnet insertion portions that extend through the rotor core in the axial direction, each of the plurality of permanent magnet insertion portions receiving one of the plurality of permanent magnets, wherein a d-axis extends in a radial direction of the rotor and passes between two of the plurality of permanent magnet insertion portions to thereby define a first core area and a second core area, which are on opposite sides of the d-axis, the rotor being configured to rotate in a rotating direction from the second core area to the first core area.


    PNG
    media_image1.png
    454
    879
    media_image1.png
    Greyscale


JP’883 substantially discloses the claimed electric motor, except for at least one slot that extends through the rotor core and that is defined at the first core area such that a size of the first core area is less than a size of the second core area.
KR’974 teaches a motor comprising a rotor core [120] that is configured with at least one slot [123a, 123d] at a first core area, which is on one side of the d-axis, wherein the at least one slot  extends through the rotor core, and that is defined at the first core area such that a size of the first core area is less than a size of the second core area, which is the other side of the d-axis. 

    PNG
    media_image2.png
    691
    1539
    media_image2.png
    Greyscale

	Therefore, by applying the KR’974 important teaching concept of a permanent embedded permanent magnet rotor having asymmetry magnetic flux barriers (i.e. slots), it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor’s rotor by configuring the rotor core with at least one slot that extends through the rotor core and that is defined at the first core area such that a size of the first core area is less than a size of the second core area, the rotor being configured to rotate in a rotating direction from the second core area to the first core area.  Doing so would enhance magnetic flux barrier to improve the rotor performance.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012141085 (herein WO’085) in view of KR’974.
JWO’085 discloses a compressor (fig. 1) comprising a case and a compression unit (fig. 1), and an electric motor comprising: a stator [10]; and a rotor [12] disposed in the stator and spaced apart from the stator by a preset gap, the rotor being configured to rotate with respect to the stator, wherein the rotor comprises: a rotation shaft [14], a rotor core [40] coupled to the rotation shaft, and a plurality of permanent magnets [46] that are coupled to the rotor core and extend in an axial direction of the rotor, the plurality of permanent magnets defining magnetic poles along a circumferential direction of the rotor, wherein the rotor core defines: a plurality of permanent magnet insertion portions [43] that extend through the rotor core in the axial direction, each of the plurality of permanent magnet insertion portions receiving one of the plurality of permanent magnets, wherein a d-axis extends in a radial direction of the rotor and passes between two of the plurality of permanent magnet insertion portions to thereby define a first core area and a second core area, which are on opposite sides of the d-axis, the rotor being configured to rotate in a rotating direction from the second core area to the first core area.

    PNG
    media_image3.png
    683
    1284
    media_image3.png
    Greyscale

JWO’085 substantially discloses the claimed electric motor, except for at least one slot that extends through the rotor core and that is defined at the first core area such that a size of the first core area is less than a size of the second core area.
KR’974 teaches a motor comprising a rotor core having such slot features (see above detailed explanation).  Thus, by applying the KR’974 important teaching concept of a permanent embedded permanent magnet rotor having asymmetry magnetic flux barriers (i.e. slots), it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art motor’s rotor by configuring the rotor core with at least one slot that extends through the rotor core and that is defined at the first core area such that a size of the first core area is less than a size of the second core area, the rotor being configured to rotate in a rotating direction from the second core area to the first core area.  Doing so would enhance magnetic flux barrier to improve the rotor performance.
Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834